23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Wyatt CHAMP, Plaintiff Appellant,andJerome DUVALL;  Terry Miller;  Jeffrey Johnson;  ShermanYarborough;  Stanley Faison;  Rickie Kaintuck;  VernonLomax;  Glen Ford;  James Alston;  Harvey Brown, Gary L.Morgan;  Kelly Robinson;  Ricky Daughton;  Gregory Macon, Plaintiffs,v.Harry R. HUGHES, Governor, State of Maryland;  Blair Lee,III, Former Governor, State of Maryland;  Robert J. Lally,Former Secretary, Maryland Department of Public Safety andCorrectional Services;  Mark A. Levine, Commissioner,Maryland Division of Correction;  Louis L. Goldstein,Member, Board of Public Works; William S. James, Member,Board of Public Works;  Henry P. Turner, Chairman, MarylandParole Commission;  James L. Thomas, Former Member, MarylandParole Commission;  Thomas D'Alesandro, Jr., Member,Maryland Parole Commission;  Jasper Clay, Jr., Member,Maryland Parole Commission;  Lewis Einschultz, Member,Maryland Parole Commission;  Isiah Larkin, Jr., MemberMaryland Parole Commission;  Herbert Matz, Member, MarylandParole Commission;  William Donald Schaefer, Mayor, City ofBaltimore;  Paul Davis, Warden, Baltimore City Jail;  ThomasPerkins, President, Jail Board of Baltimore City;  BrysonCook;  Edgar M. Boyd;  Lawrence Lyde, Director, Departmentof Social Services (Ex-Officio Member);  George G. Musgrove;Uthman Ray, Jr., M.D.;  Bishop Winfield Showell;  HarrietP. Trader, Ph.D., as Members of the Jail Board of BaltimoreCity, Defendants Appellees.
No. 93-6802.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 5, 1994.Decided:  April 28, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-76-1255-K)
Wyatt Champ, Appellant Pro Se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before HALL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his objections to the 1993 Amended Consolidated Decree.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.  Champ v. Hughes, No. CA-76-1255-K (D. Md. July 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED